Citation Nr: 1502581	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-14 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in November 2014.  A transcript of the hearing is associated with the claims file.  

Evidence has been received subsequent to the final consideration of the claims by the RO.  This evidence consists of updated VA treatment records through July 2013.  The additional VA treatment records are either not relevant or duplicative of evidence already considered by the RO.  As such, the file need not be returned to the RO for initial consideration.  See 38 C.F.R. § 19.37.

The Court has recently held that a request for a TDIU, whether expressly raised by
the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather can be part of a claim for increased compensation Rice v Shinseki, 22
Vet App 447, 453 54 (2009).   The Board notes that the Veteran has not alleged that his service-connected PTSD prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action


FINDING OF FACT

Throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met for the entire appeal period.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.1, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Assist and Notify 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326.

A July 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claims were subsequently readjudicated, most recently in the May 2012 statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the element(s) of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Further, VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file.  Private treatment records have been obtained, to the extent possible.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  Social Security Administration (SSA) disability records have been associated with the file.  

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded a VA PTSD examination in August 2010.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A medical examination is adequate "where it is based upon consideration of the Veteran's prior medical history and examination and also describes the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one."  Stefl v. Nicholson, 21 Vet App. 120, 123 (2007).  The VA examiner considered the Veteran's description and history of his symptoms, reviewed the claim file, conducted a thorough examination and provided a detailed report of the Veteran's condition.  There is no indication of any additional relevant evidence or information that has not already been obtained.  The examination reports contain sufficient bases and findings for the Board to render a decision in this appeal.  

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating. At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Analysis

The Veteran asserts entitlement to a disability rating in excess of 30 percent for PTSD.  

VA treatment records within the appeal period reflect complaints and treatment for depression and PTSD.  For example, in a June 4, 2010 VA treatment record the Veteran reported nightmares, intrusive ideation, increased hypervigilance, anger and a desire to isolate after a reunion with Vietnam friends.  The Veteran revealed he was hospitalized for suicidality once after his divorce due to intrusive ideation and a hallucination of a child killed in Vietnam but he had never had any hallucinations since.  Treatment for his condition included medication, individual psychotherapy and group therapy.  

The Veteran was afforded a VA examination in August 2010.  The Veteran presented for continuing psychotherapy for depression and symptoms of PTSD.  He reported flashbacks of Vietnam, not unpleasant.  He continued to have intrusive memories and nightmares of experiences in Vietnam and expressed interest in putting it to rest and getting treatment.  He had concerns about his father's cardiac condition and said he wanted to think about the treatment now that he had more information.  He finally filed for a divorce from a wife he left 10 years prior after a 5 year marriage.  This would resolve one aspect of unfinished business for him.  He expressed a sense of a foreshortened future, quoting his age and stated he wanted unfinished business to be resolved before he died.  He struggled with irritability and intolerance around people with which he coped with by avoidance and internalizing.  Hypervigilance had intensified since attending a reunion and he reported difficulty having his back to a door.  The Veteran's PCL score was 52.  He expressed anxiety about the prospect of trauma-focused treatment and was sweating in the office during the discussion.  He primarily verbalized the reasons why he wanted to change the symptoms and a desire to engage in this type of therapy but wanted to think about it.  He felt overwhelmed.  The Veteran went to a military reunion in March 2010, events were remembered and seeing his friends did not help.  His friends did not have issues with the remembered events but he did.  He could not sleep, smoked excessively and did not want to be around other people.  The Veteran had a history of treatment at a Veteran center but over the years he tucked it away.  He felt depressed but tried to keep upbeat but felt "what's the use" about it.  He lacked motivation and stated he didn't have anything going for him.  The Veteran was unable to identify changes he would like to make.  His emotions had been "all over the place."  The Veteran was sad at the state of his current condition.  On a scale of 1-10 level depression, the Veteran reported a level 8.  He felt this way most of the time.  He had been a roller coaster for years but since March 2010 he was on a nose dive.  The Veteran had symptoms of chronic depression: depressed mood, occasional suicidal thoughts, decreased energy, and poor appetite, loss of interest in pleasurable activities, decreased libido, feeling helpless, hopeless or worthless, dysthymia and guilt over killing someone even though it was in war.  

Psychosocial history included that the Veteran lived with his parents and had taken care of them for 6 years and had a good relationship with them.  He had one sister but did not have contact with her.  The description and quality of social relationships was described as that he did not like people and found himself aggravated and irritable with people more than ever.  Activities included piddling around the house and sleeping if he was depressed and working in the yard.  He had no relationships other than his parents.  He did things such as shopping but had no other interest in people or people to talk with.  He had faith but did not go to church.  

The psychiatric exam found the Veteran's general appearance was clean, neatly groomed, appropriately and casually dressed.  Psychomotor activity and speech were unremarkable.  Attitude was cooperative, friendly, relaxed and attentive.  His affect was normal and mood was good.  The Veteran was intact to person, time and place.  Attention was intact.  Thought process and content was unremarkable.  There were no delusions and the Veteran understood the outcome of his behavior.  The Veteran understood he had a problem.  Sleep impairment was present and the Veteran could not fall asleep, he tossed and turned.  Behavior was appropriate.  There was no obsessive/ritualistic behavior, panic attacks, homicidal or suicidal thoughts.  Impulse control was good and there were no episodes of violence.  The Veteran maintained minim personal hygiene and there was no problem with activities of daily living.  Memory was normal.  A GAF score of 65 was assigned. 

The psychiatric summary of changes in functional status and quality of life since the last exam included performance in employment, social/social interpersonal relationships and recreation/leisure pursuits.  The Veteran could no work for others so he started his own business.  He had three failed marriages and was unable to communicate.  He avoided people and isolated himself as well as being withdrawn and distrustful and on edge and irritable over the years.  He was impatient.  He had no interests, low motivation and guilt.  PTSD symptoms and the aforementioned changes in impairment, functional state and quality of life was that the PTSD caused feelings of being out of control, hyperarousal, intrusive thoughts and dreams as well as avoidance behavior.  Hyperarousal, avoidance and intrusive memories increased anxiety and depression as well as irritability and mood swings interfered with social and occupational functioning.  This had increased anxiety and depression and reduced the Veteran's ability to cope with daily stressors and lowered the Veteran's self-confidence and self-esteem.  PTSD accounted for the above changes in functioning as a result of recurrent recollections, distressing dreams, sleep, reliving the events, psychological distress, physiological reactivity, avoidance behaviors, diminished interest, feeling detached, restricted affect, anger, hypervigilance and startle response.  Depression was secondary to PTSD.  The VA examiner found the Veteran had reduced reliability and productivity due to PTSD symptoms and explained that the Veteran had an increase in symptoms and depression following a reunion.  This had a long-term effect on his relationships and work.  He isolated and was emotionally detached.  There was not total occupational and social impairment or symptoms resulting in deficiencies in judgment, thinking, family relations, work, mood or school.  There was a reduced reliability and productivity due to PTSD symptoms.  There was a reported increased in symptoms and depression following a reunion and had a long term effect on his relationships and work.  He isolated and was emotionally detached.

On the Veteran's VA form 9 submitted in June 2012 he reported his symptoms were worse than evaluated.  He was isolated and did not like people.  He lived with his parents due to a mistrust of society.  He had suicidal and homicidal thoughts but would not act on them.

The Veteran testified regarding his PTSD symptoms in November 2014.  The Veteran reported he felt antsy and took four or five naps a day.  He explained that sleeping was a way to withdraw from stress.  Sleeping allowed stress to go away.   He woke up at night with what his doctor told him was night terrors.  He had the same nightmares over and over which is why they his doctors called it night terrors.  He woke up hyperventilating and really upset thinking he was going to die.  He had no social life.  The Veteran was unmarried with no girlfriend but had been married three previous times.  He had no friends and did not like talking. He was last divorced in 2000.  The Veteran last worked in 2010 as a self-employed repairman but he stopped due to arthritis.  Sometimes he had panics on the way to jobs and he would sit in wait in the parking lot for a period of time and then go in.  He was being treated by a VA hospital.  He worked alone on clocks to help with stress.  On a normal day he felt depressed and sometimes he felt like giving up.  His depression was continuous.  The Veteran had obsessive rituals as he rubbed his hands a lot when he got startled.  When he ate in restaurants before he had to sit in the corner but now he stopped eating out.  Through the years he felt suicidal but "kind of" got through it and started seeing Veteran center counselors.  However, he reported feeling suicidal on several occasions in the year prior.  He sucked it up through the years as a workaholic but in retirement he could not suck it up anymore.  Panic attacks occurred two or three times per week.  

The Board has considered the VA treatment records, VA examination reports, and private treatment records as well as lay statements from the Veteran regarding the impact of his PTSD on his occupational and social impairment.  The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Symptoms which support the Veteran's 70 percent rating include, but are not limited to, occupational and social impairment with deficiencies in most areas such as work and family relations, suicidal ideation (with no plan or attempt), night terrors, anxiety, depression, social isolation, irritability, markedly diminished participation in activities, exaggerated startle response, difficulty in adapting to stressful circumstances (including work or a work-like setting), and the inability to establish and maintain effective relationships.  

In arriving at the determination above the Board has considered the GAF score assigned.  However, the scores do not support a disability picture associated with a higher, 100 percent rating.  

The Board finds that a disability rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  While the Veteran has great difficulties with social relationships, the record does not demonstrate total social impairment.  The Veteran has reported a good relationship with his parents.  Moreover, the record does not contain evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations.  There is no evidence of grossly inappropriate behavior.  The Board notes that the Veteran has had suicidal ideation, and was hospitalized once for suicidal thoughts in the past.  However, there has been no indication the Veteran has been a persistent danger of hurting self or others.  The Veteran did not have intermittent inabilities to perform activities of daily living (including maintenance of minimal personal hygiene).  Likewise, the Veteran has not been disorientated to time or place or displayed memory loss for names of close relatives, own occupation, or own name.  Overall, the constellation of symptoms associated with the Veteran's PTSD does not correspond to the assignment of a 100 percent disability rating.

Extraschedular consideration

According to VA regulations, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected PTSD are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to his level of social and occupation impairment.  Specifically, the Veteran primarily reports social isolation, suicidal ideation (with no plan or attempt), night terrors, anxiety, depression, irritability, markedly diminished participation in activities, exaggerated startle response, difficulty in adapting to stressful circumstances (including work or a work-like setting), and the inability to establish and maintain effective relationships, all resulting in deficiencies in most areas.  As discussed above, the 70 percent rating is adequate to fully compensate for these symptoms and are contemplated by the rating criteria.  

Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  The Board therefore has determined that referral of these disabilities for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.









ORDER

Entitlement to a rating of 70 percent, but no more, for PTSD, is granted.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


